Exhibit 10.10

CARDIODYNAMICS INTERNATIONAL CORPORATION

AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT

THIS AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT (this “Agreement”) is
effective as of this              day of                     , 2008 by and
between                                  (“Executive”) and CARDIODYNAMICS
INTERNATIONAL CORPORATION, a California corporation (the “Company”).

Executive and the Company desire to make certain amendments to Executive’s
Change of Control Agreement first executed in 2006 (the “Prior Agreement”) to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and to make certain other revisions to the Prior Agreement. Therefore,
the parties agree that this Agreement will supersede, amend and restate the
Prior Agreement in all respects.

RECITALS

The Board of Directors of the Company believes it is in the best interests of
the Company to provide Executive with compensation arrangements and equity
benefits upon a Change of Control (as hereinafter defined) that are intended to
provide Executive with enhanced financial security, are competitive with those
of other companies, and provide sufficient incentive to Executive to remain at
the Company as an employee through and after a Change of Control.

In consideration of the mutual promises and covenants herein contained, and in
consideration of the continuing employment of Executive by the Company, the
adequacy and sufficiency of which are hereby acknowledged, the parties agree as
follows:

AGREEMENT

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) “Base Compensation” means, as at any time the same is to be determined, the
greater of (i) the annual base salary the Company pays Executive for his or her
services immediately prior to the termination of Executive’s employment or
(ii) the annual base salary the Company pays Executive for his or her services
immediately prior to a Change of Control which occurs within twelve (12) months
prior to the termination of Executive’s employment.

(b) “Cause” means (i) gross negligence or willful misconduct in the performance
of Executive’s duties to the Company, including Executive’s refusal to comply in
any material respect with the legal directives of the Board of Directors, or any
member of the Company’s management, if any, that is higher in rank than
Executive after Executive has been notified in writing; (ii) material and
willful violation of any federal or state law by Executive that has resulted or
is likely to result in material damage to the Company; (iii) commission of any
act of fraud by Executive with respect to the Company; or (iv) Executive’s
conviction of a felony or a crime causing material harm to the standing and
reputation of the Company.

 

-1-



--------------------------------------------------------------------------------

(c) “Change of Control” means the occurrence of any of the following, whether
they occur in a single transaction or series of related transactions:

(i) any person, or more than one person acting as a group, acquires ownership of
the stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company;

(ii) consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company (each a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
beneficial owners, respectively, of the voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then outstanding shares of the
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or substantially all of the Company’s assets either directly or through one or
more subsidiaries);

(iii) any person, or more than one person acting as a group, acquires all or
substantially all of the assets of the Company; or

(iv) the incumbent members of the Board of Directors as of the date of this
Agreement cease for any reason to constitute at least a majority of the Board,
unless the nomination or election of new directors is approved by a majority of
the incumbent directors.

(d) an “Involuntary Termination” shall be deemed to occur if Executive resigns
from the company due to:

(i) without Executive’s express written consent, a material reduction of
Executive’s authority, duties or responsibilities relative to Executive’s,
authority, duties, or responsibilities in effect immediately prior to such
reduction;

(ii) without Executive’s express written consent, a material reduction by the
Company of Executive’s Base Compensation as in effect immediately prior to such
reduction;

(iii) without Executive’s express written consent, the relocation of Executive’s
principal place of employment to a facility or a location more than fifty
(50) miles from his or her current location;

(iv) any purported termination of Executive by the Company which is not effected
for Cause or by reason of death or disability; or

(v) the failure of the Company to obtain the assumption of this Agreement by any
successors contemplated in Section 9 below;

 

-2-



--------------------------------------------------------------------------------

provided that Executive complies with the provisions of Section 8(b)(ii).

2. Change of Control Severance Benefits. If Executive’s employment with the
Company terminates at any time during the period commencing thirty (30) days
prior to the date of the announcement of a Change of Control and ending
twenty-four (24) months after a Change of Control, then the following shall
apply:

(a) Voluntary Resignation; Termination For Cause. If Executive voluntarily
resigns from the Company or is terminated for Cause, Executive shall not be
entitled to receive severance or other benefits hereunder except for those, if
any, as may be available under the Company’s severance and benefits plans and
policies then existing at the time of such termination.

(b) Involuntary Termination; Termination Without Cause. Subject to the terms and
conditions hereof, if an Involuntary Termination occurs or Executive is
terminated without Cause, Executive shall be entitled to receive for fifteen
(15) months from the date of such termination, or from the date of the Change of
Control, if such termination occurred no more than thirty (30) days before a
Change of Control:

(i) an amount equal to the sum of Executive’s Base Compensation (as determined
at the time of such termination) payable over the course of such fifteen
(15) month period in regular payroll increments; and

(ii) continuation of all health and disability insurance benefits (including, if
applicable, vision, dental benefits) provided by the Company to Executive and
his or her family under the Company’s benefits plan immediately prior the
termination (with Executive to continue to pay any portion of the premiums
therefor paid by Executive prior to the Change of Control during such period of
continuation).

3. Option and Stock Acceleration.

(a) Acceleration of Stock Options or Other Equity Awards. Subject to the terms
and conditions hereof, if Executive’s employment with the Company is terminated
without Cause or as the result of an Involuntary Termination within the twelve
(12) month period following a Change of Control, then (i) the remaining portion
of Executive’s unvested stock options or other equity awards shall fully vest,
such that all outstanding stock options and other equity awards granted to
Executive shall be vested one hundred percent (100%); and (ii) to the extent
that such options are assumed by the acquiring or surviving entity as part of
any relevant Change of Control, and notwithstanding the terms of such stock
options with respect to his or her termination, Executive shall be entitled to
exercise any stock options held thereby for a period from the date of his or her
termination up to the date which is the earlier to occur of: (A) the one year
anniversary of such termination, or (B) the original stated expiration date of
such options.

(b) Voluntary Resignation; Termination for Cause. Executive shall not be
entitled to receive any accelerated vesting for any then unvested portion of his
or her stock options or other equity awards if Executive voluntarily resigns
from the Company or if Executive is terminated for Cause prior to or following a
Change of Control.

 

-3-



--------------------------------------------------------------------------------

4. Code Section 409A Provisions. Notwithstanding any provision to the contrary
in this Agreement, the Company shall delay the commencement of payments or
benefits coverage to which Executive would otherwise become entitled under the
Agreement in connection with his or her termination of employment until the
earlier of (i) the expiration of the six-month period measured from the date of
the Executive’s “separation from service” with the Company (as such term is
defined in Treasury Regulations issued under Section 409A of the Code) or
(ii) the date of the Executive’s death, if and only if the Company in good faith
determines that the Executive is a “specified employee” within the meaning of
that term under Code Section 409A at the time of such separation from service
and that such delayed commencement is otherwise required in order to avoid a
prohibited distribution under Section 409A(a)(2) of the Code. Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section 4 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such deferral) shall be paid or reimbursed to the Executive in a lump sum,
together with interest for the period of delay, compounded monthly, equal to the
prime or base lending rate as set forth in the Wall Street Journal and in effect
as of the date the payment would otherwise have been provided, and any remaining
payments and benefits due under the Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

In the event a benefit is to be provided during the applicable Code
Section 409A(a)(2) deferral period and the provision of such benefit during that
period would violate Section 409A(a)(2) of the Code, then continuation of such
benefit during that period shall be conditioned on payment by the Executive of
the full premium or other cost of coverage and upon the expiration of such
deferral period the Company shall reimburse the Executive for the premiums or
other cost of coverage paid by the Executive, which but for this Section 4 would
have been paid by the Company. Any such reimbursement shall include interest at
the rate set forth above. The Company and Executive may agree to take other
actions to avoid the imposition of 409A tax at such time and in such manner as
permitted under Section 409A.

The provisions of this Agreement which require commencement of payments or
benefits coverage subject to Section 409A upon a termination of employment shall
be interpreted to require that Executive have a “separation from service” with
the Company (as such term is defined in Treasury Regulations issued under Code
Section 409A). In addition, and notwithstanding any provision to the contrary in
this Agreement, each payment made pursuant to Section 2 shall for all purposes
of Section 409A of the Code be treated as a separate payment and not as a single
payment.

The provisions of this Section 4 are intended to assure that any benefits
provided to Executive hereunder shall comply with Code Section 409A and this
Agreement shall be interpreted consistent with such section in all respects.

5. Non-Compete.

(a) Executive acknowledges that his or her agreement not to compete with the
Company is an essential part of the Company’s willingness to provide severance
payments and other benefits hereunder. Executive and the Company agree that, due
to the nature of Executive’s employment with the Company, Executive has
confidential and proprietary information relating to the business and

 

-4-



--------------------------------------------------------------------------------

operations of the Company. Executive acknowledges that such information is of
utmost importance to the business of the Company and will continue to be so
after Executive’s relationship with the Company is terminated. Executive further
acknowledges that, based on Executive’s unique skills, position and exposure to
confidential and proprietary information of the Company, the breach or
threatened breach by Executive of the provisions of this Agreement would cause
irreparable harm to the Company, which harm will not be adequately and fully
redressed by the payment of damages to the Company. Executive further
acknowledges that in the event Executive’s employment with the Company
terminates, Executive will be able to earn a livelihood without violating the
restrictions set forth in this Agreement.

(b) Executive agrees that the limitations of time, geography and scope of
activity agreed to in the foregoing covenants are reasonable because, among
other things, (i) the Company is engaged in a highly competitive industry,
(ii) Executive has unique access to, and will continue to have access to, the
trade secrets and know-how of the Company, including, without limitation, the
plans and strategy (and, in particular, the competitive strategy) of the
Company, (iii) Executive is receiving significant consideration in connection
with this Agreement, and (iv) if Executive’s employment with the Company ended,
Executive would be able to obtain suitable and satisfactory employment without
violation of this Agreement.

(c) During the period Executive is receiving payments and/or other benefits
pursuant to the terms of this Agreement, Executive agrees not to perform any
services for any company or entity in California that directly or indirectly
competes with the Company. During the period Executive is receiving payments
and/or other benefits pursuant to the terms of this Agreement and for a period
of six (6) months thereafter, Executive agrees not to perform any services for
any company or entity in any state outside of California that directly or
indirectly competes with the Company.

6. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is at-will and may be terminated at any time and for any reason, with
or without notice. On termination of Executive’s employment with the Company,
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company’s established employee plans and
policies at the time of termination.

7. Term, Amendment and Termination, and Conditions.

(a) Term. Subject to Section 6 hereof, this Agreement shall terminate upon the
later of (i) the date that all obligations of the parties hereunder have been
satisfied or (ii) twenty-four (24) months after a Change of Control. A
termination of this Agreement pursuant to the preceding sentence shall be
effective for all purposes, except that such termination shall not affect the
payment or provision of compensation or benefits on account of a termination of
employment occurring prior to the termination of the terms of this Agreement.

(b) Amendment and Termination. This Agreement may be amended or terminated only
by written agreement of Executive and the Chief Executive Officer or, if
Executive is the Chief Executive Officer, an authorized officer or board member
of the Company.

 

-5-



--------------------------------------------------------------------------------

(c) Conditions to Severance Benefits. The payments and other accommodations
afforded Executive pursuant to Sections 2(b) and 3(a) above shall be subject to
Executive executing and delivering to the Company, if requested by the Company,
a general release of claims in form and substance satisfactory to the Company
within such period of time as the Company may require, but not more than sixty
(60) days following termination of employment if terminated after a Change of
Control, or sixty (60) days following a Change of Control if termination of
employment occurred no more than thirty (30) days prior to a Change of Control;
provided, however, that subject to Section 4, the Company shall retain sole
discretion to determine if and when such payments and other accommodations shall
be made or commence pending receipt of the release.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid or when mailed overnight delivery via a courier
company. In the case of Executive, mailed notices shall be addressed to
Executive at the home address which Executive most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Chief Executive Officer or the Chairman of the Board of
Directors.

(b) Notice of Termination.

(i) Any termination by the Company for Cause shall be communicated by a notice
of termination to the Executive given in accordance with Section 7(a) hereof.
Such notice shall indicate the specific termination provision in this Agreement
relied upon, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination under the provision so indicated, and specify
the termination date (which shall be not more than fifteen (15) days after the
giving of such notice). The failure by the Company to include in the notice any
fact or circumstance that contributes to a showing of Cause shall not waive any
right of the Company hereunder or preclude the Company from asserting such fact
or circumstance in enforcing its rights hereunder.

(ii) Any termination by Executive as a result of an Involuntary Termination
shall be communicated by a notice of termination to the Company given in
accordance with Section 7(a) hereof within ninety (90) days of the initial
existence of the condition which provides a basis for such termination. Such
notice shall indicate the specific termination provision in this Agreement
relied upon, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination under the provision so indicated, and specify
the termination date (which shall not be more than ninety (90) days after the
giving of such notice and which must occur within two (2) years following the
initial existence of the condition which provides a basis for such termination).
Upon receipt of such notice, the Company shall have thirty (30) days to remedy
the condition causing the Involuntary Termination, and if such condition is
remedied within such time period, the Company need not pay the severance
payments and other benefits owed Executive under Sections 2(b) and 3(a) of this
Agreement.

 

-6-



--------------------------------------------------------------------------------

9. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

(b) Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
the Company’s successors and assigns the rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

10. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement (whether by seeking new employment
or in any other manner).

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and the Chief Executive Officer or, if Executive is the
Chief Executive Officer, an authorized officer or board member of the Company.
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

(c) Entire Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California, without
giving effect to its conflict of laws provisions.

(e) Severability. If any provision or set of provisions of this Agreement (or
any portion thereof) is held by an arbitrator or court of competent jurisdiction
to be invalid, illegal or unenforceable for any reason whatever: (a) such
provision shall be limited or modified in its application to the minimum extent
necessary to avoid the invalidity, illegality or unenforceability of such
provision and such modified provision shall be reduced to a writing and signed
by the parties hereto; (b) the validity, legality and enforceability

 

-7-



--------------------------------------------------------------------------------

of the remaining provisions of this Agreement shall not in any way be affected
or impaired thereby; and (c) to the fullest extent possible, the provisions of
this Agreement shall be construed so as to give effect to the intent manifested
by the provision (or portion thereof) held invalid, illegal or unenforceable.

(f) Withholding Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

(g) Amendment of Option and Purchase Agreements. The Company and Executive agree
that the provisions of this Agreement shall supersede any conflicting provisions
of any stock purchase or stock option agreement of Executive, and the Company
and Executive agree to execute such further documents as may be necessary to
amend any such agreement.

(h) Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any provisions of this Agreement.

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

CARDIODYNAMICS INTERNATIONAL CORPORATION     EXECUTIVE By          By     

Print Name          Print Name     

Title         

 

-9-